 

Equipment Rental Agreement

 

THIS EQUIPMENT RENTAL AGREEMENT dated this 28th day of August, 2012 with an
effective date of September 1, 2012 (the “Agreement”)BETWEEN Vitacost.com, Inc.
of 5400 Broken Sound Blvd. NW #500, Boca Raton, Florida, 33487 (the "Lessor”),
Nutra-Pharma Manufacturing Corp. of N.C. of 130 Lexington Parkway, Lexington,
North Carolina (“Lessee”) and Nature's Value, Inc. of 468 Mill Road, Coram, New
York, 11727 (the "Guarantor") (the Lessor, Lessee and Guarantor are collectively
the "Parties").

 

IN CONSIDERATION of the mutual covenants and promises in this Agreement, the
sufficiency of which the Parties acknowledge, the Lessor leases the Equipment to
the Lessee, and the Lessee leases the Equipment from the Lessor on the following
terms:

 

Definitions

 

1.The following definitions are used but not otherwise defined in this
Agreement:

 



a."Casualty Value" means the market value of the Equipment at the end of the
Term or when in relation to a Total Loss, the market value the Equipment would
have had at the end of the Term but for the Total Loss. The Casualty Value may
be less than but will not be more than the original purchase price of the
Equipment.

 

b."Equipment" shall be that equipment listed on Schedule A attached hereto.

 

c."Total Loss" means any loss or damage that is not repairable or that would
cost more to repair than the market value of the Equipment.

 

Lease

 

2.The Lessor agrees to lease the Equipment to the Lessee, and the Lessee agrees
to lease the Equipment from the Lessor in accordance with the terms set out in
this Agreement.

 

Term

 

3.The Agreement commences on the first day of September, 2012 and will be for a
term of 60 months (the "Term").

 

4.This Agreement will automatically terminate upon (i) the termination of that
certain Facility Lease Agreement by and between the Lessor, Lessee and
Guarantor; or (ii) upon the exercise of the purchase option pursuant to
paragraph 32.

 

Rent

 

5.The total rent for the Equipment will be $300,000.00 annually (the "Rent").
The Rent will be paid in installments of $25,000.00 each month, in advance,
beginning on the 1st day of December , 2012 and will be paid on the 5th day of
each succeeding month throughout the Term. Guarantor expressly agrees that it
will guarantee the obligations of Lessee under this Lease, and, in the event
that Lessee dissolves or becomes insolvent, it will be responsible for the
Lease, as though the Lease were entered into by Guarantor as Lessee.

 

 

 

 

Use of Equipment

 

6.The Lessee will use the Equipment in a good and careful manner and will comply
with all of the manufacturer's requirements and recommendations respecting the
Equipment and with any applicable law, whether local, state or federal
respecting the use of the Equipment, including, but not limited to,
environmental and copyright law.

 

7.The Lessee will use the Equipment for the purpose for which it was designed
and not for any other purpose.

 

8.Unless the Lessee obtains the prior written consent of the Lessor, the Lessee
will not alter, modify or attach anything to the Equipment unless the
alteration, modification or attachment is easily removable without damaging the
functional capabilities or economic value of the Equipment.

 

9.Lessee may not remove Equipment from that certain Leased Premises that is the
subject of a Facility Lease Agreement by and between Lessee, Lessor and
Guarantor, without the prior written consent of Lessor.

 

Repair of Equipment

 

10.Subject to the provisions of paragraph 15, during the term of this lease the
Lessee will, at the Lessee's own expense, keep the Equipment in good repair and
condition. Lessor is delivering the Equipment to Lessee in good working order
and condition and Lessee will return the Equipment to the Lessor in the same
condition at the expiration of this lease, normal and reasonable wear and tear
excepted. The Lessee will supply all parts that are necessary to keep the
Equipment in good working order and condition. To the extent such coverage is
assigned to Lessee, Lessee hereby agrees to reimburse Lessor for its
proportionate share of all prepaid service contracts covering the Equipment,
pro-rated as of the date of this agreement.

 

11.If at the end of this lease, the Equipment is not returned to Lessor in
accordance with Lessee’s obligations hereunder, Lessor shall give written notice
thereof to Lessee. Unless Lessee causes such repairs as may be necessary to
comply with its obligations to be completed, or disputes Lessor’s claim within
25 days of receipt of such written notice the Lessor may make such repairs or
may cause such repairs to be made as are necessary to put the Equipment in the
condition required under this lease. The Lessor will make the said repairs
within a reasonable time of taking possession of the Equipment and will give the
Lessee written notice of and invoices for the said repairs. Then the Lessee will
reimburse the Lessor for the actual expense of said repairs.

 

 

 

 

12.The Lessee may, but is not obligated to, enforce any warranty that the Lessor
has against the supplier or manufacturer of the Equipment. The Lessee will
enforce such warranty or indemnity in its own name and at its own expense.

 

Representations and Warranties

 

13.Lessor represents and warrants that (i) it is the owner of the Equipment,
free and clear of all liens and encumbrances; (ii) it has the right and
authority to enter into this agreement; (iii) entering into this agreement will
not constitute a breach of any agreement to which Lessor is a party nor does it
require the consent of any third party (iv) upon delivery the Equipment will be
in good working order and condition, of merchantable quality and fit for its
intended purpose.

 

Loss and Damage

 

14.To the extent permitted by law, the Lessee will be responsible for risk of
loss, theft, damage or destruction to the Equipment from any and every cause.

 

15.If the Equipment is lost or damaged, the Lessee will continue paying Rent,
will provide the Lessor with prompt written notice of such loss or damage and
will, if the Equipment is repairable, put or cause the Equipment to be restored
to good repair and condition.

 

16.In the event of Total Loss of the Equipment, the Lessee will continue paying
Rent, will provide the Lessor with prompt written notice of such loss and will,
with the proceeds of the insurance policies referenced in paragraph 20 replace
the Equipment with encumbrance-free Equipment of like model, type, configuration
and quality.

 

Ownership, Right to Lease and Quiet Enjoyment

 



17.The Equipment is the property of the Lessor and will remain the property of
the Lessor unless and until Lessee shall exercise the option to purchase
pursuant to paragraph 32.

 

18.The Lessee will not encumber the Equipment or allow the Equipment to be
encumbered or pledge the Equipment as security in any manner.



 

19.The Lessor warrants that as long as no Event of Default has occurred, the
Lessor will not disturb the Lessee's quiet and peaceful possession of the
Equipment or the Lessee's unrestricted use of the Equipment for the purpose for
which the Equipment was designed.

 

Insurance

 

20.The Lessee will, during the whole of the Term and for as long as the Lessee
has possession of the Equipment, take out, maintain and pay for insurance
against loss of and damage to the Equipment for the full replacement value of
the Equipment and will name the Lessor as an additional insured.

 

 

 

 

21.Lessor will be named as an additional insured under all insurance policies so
that both the Lessor and the Lessee will be protected from liability and will
provide primary and non-contributing coverage for the Lessor. The insurance
policy will have a provision that it will not be modified or cancelled unless
the insurer provides the Lessor with thirty (30) days written notice stating
when such modification or cancellation will be effective.

 

22.Upon written demand by the Lessor, the Lessee will provide the Lessor with an
original policy or certificate evidencing such insurance.

 

23.If the Lessee fails to maintain and pay for such insurance, after 25 days
written notice to Lessee the Lessor may, but is not obligated to, obtain such
insurance, but if the Lessor does obtain such insurance, the Lessee will pay to
the Lessor the cost of such insurance upon notification from the Lessor of the
amount.

 

Indemnity

 

24.The Lessee will indemnify and hold harmless the Lessor against any and all
claims, actions, suits, proceedings, costs, expenses, damages and liabilities,
including attorney's fees and costs, (“Liabilities”) arising out of or related
to the Lessee's use of the Equipment except to the extent such Liabilities arise
by reason of a defect in the Equipment that existed on the date hereof.

 

Default

 

25.The occurrence of any one or more of the following events will constitute an
event of default ("Event of Default") under this Agreement:

 

a.The Lessee fails to pay any amount provided for in this Agreement when such
amount is due or otherwise breaches the Lessee's obligations under this
Agreement which is not cured within 25 days of receipt of written notice of such
breach.

 

b.The Lessee becomes insolvent or makes an assignment of rights or property for
the benefit of creditors or files for or has bankruptcy proceedings instituted
against it under the Federal bankruptcy law of the United States or other
competent jurisdiction.

 

c.A writ of attachment or execution is levied on the Equipment and is not
released or satisfied within 10 days.

 

Remedies

 

26.On the occurrence of an Event of Default, the Lessor will be entitled to
pursue any one or more of the following remedies (the "Remedies"):

 

 

 

 

a.If the Event of Default is an Event of Default as defined in paragraph 25(a)
of this Agreement, the Lessor may, in its sole discretion, offset the defaulted
payment amounts against any outstanding invoices it has with the Guarantor.

 

b.Commence legal proceedings to recover the Rent and other obligations accrued
before and after the Event of Default.

 

c.Take possession of the Equipment, without demand or notice, wherever same may
be located, without any court order or other process of law. The Lessee waives
any and all damage occasioned by such taking of possession.

 

d.Terminate this Agreement immediately upon written notice to the Lessee.

 

e.Pursue any other remedy available in law or equity.

 

Assignment

 

27.OTHER THAN TO THE GUARANTOR, THE LESSEE WILL NOT ASSIGN THIS AGREEMENT, THE
LESSEE'S INTEREST IN THIS AGREEMENT OR THE LESSEE'S INTEREST IN THE EQUIPMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LESSOR.

 

28.If the Lessee assigns this Agreement, other than to the Guarantor the
Lessee's interest in this Agreement or the Lessee's interest in the Equipment
without the prior written consent of the Lessor, the Lessor will have recourse
to the Remedies and will be entitled to all damages caused by the assignment.

 

29.THE LESSOR WILL NOT ASSIGN THIS AGREEMENT, THE LESSOR'S INTEREST IN THIS
AGREEMENT OR THE LESSOR'S INTEREST IN THE EQUIPMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LESSEE. THE LESSOR WILL NOT ASSIGN OR TRANSFER THE LESSOR'S RIGHT
TO COLLECT RENT OR ANY OTHER FINANCIAL OBLIGATION OF THE LESSEE.

 

30.If the Lessor assigns this Agreement, the Lessor's interest in this Agreement
or the Lessor's interest in the Equipment, the Lessee will be entitled to
terminate this Agreement without penalty.

 

Additional Documents

 

31.Upon written demand by the Lessor, the Lessee will execute and deliver to the
Lessor documents required by the Lessor to protect the Lessor's interest in the
Equipment including, but not limited to, the documents necessary to file a UCC
financing statement.

 

 

 

 

Additional Clauses

 

32.Lessor and Lessee agree that the market value of the equipment at August 28,
2012 is One Million Eight Hundred Fifty Thousand Dollars ($1,850,000). Lessee
shall have the right to purchase the Equipment at any time after September 1,
2013 for a purchase price equal to the market value of the equipment at August
28, 2012 less the cumulative amount of Rent payments actually received by the
Lessor pursuant to the terms of this Agreement. In order for Lessee to have the
right to exercise this purchase option, the manufacturing agreement between the
Lessor and Lessee must be in full force and in effect, and the Lessor must not
have provided prior notice of termination, in order for the Lessee to exercise
the purchase option.

 

33.In the event that the Lessee or Guarantor receives a cash incentive from the
state of North Carolina to purchase equipment in connection with a purchase of
manufacturing facilities, the Parties hereby agree that such incentive, if
available, shall be first used to purchase the Equipment.

 

Entire Agreement

 

34.This Agreement will constitute the entire agreement between the Parties. Any
prior understanding or representation of any kind preceding the date of this
Agreement will not be binding on either Party except to the extent incorporated
in this Agreement.

 

Address for Notice

 

35.Service of all notices under this Agreement will be delivered personally or
sent by registered mail or courier to the following addresses:

 

Lessor: Vitacost.com, Inc., 5400 Broken Sound Blvd. NW #500, Boca Raton ,
Florida 33487.

 

Lessee: Nutra-Pharma Manufacturing Corp. of N.C., 130 Lexington Parkway,
Lexington, North Carolina.

 

Guarantor: Nature's Value, Inc., 468 Mill Road, Coram, New York, 11727.

 

Payment

 

36.All dollar amounts in this agreement refer to U.S. dollars, and all payments
required to be paid under this Agreement will be paid in U.S. dollars unless the
Parties agree otherwise.

 

Interest

 

37.Interest payable on any overdue amounts under this Agreement will be at a
rate of 12% percent per annum or at the maximum rate allowed under applicable
legislation, whichever is lower.

 

 

 

 

Interpretation

 

38.Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 

Governing Law

 

39.It is the intention of the Parties to this Agreement that this Agreement and
the performance under this Agreement, and all suits and special proceedings
under this Agreement, be construed in accordance with and governed, to the
exclusion of the law of any other forum, by the laws of the State of Florida
(the "State"), without regard to the jurisdiction in which any action or special
proceeding may be instituted.

 

Severability

 

40.If there is a conflict between any provision of this Agreement and the
applicable legislation of the State (the "Act"), the Act will prevail and such
provisions of the Agreement will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Agreement.

 

41.If there is a conflict between any provision of this Agreement and any form
of Agreement prescribed by the Act, that prescribed form will prevail and such
provisions of the Agreement will be amended or deleted as necessary in order to
comply with that prescribed form. Further, any provisions that are required by
that prescribed form are incorporated into this Agreement.

 

42.In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions will nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Agreement and the remaining provisions had been executed by both Parties
subsequent to the expungement of the invalid provision.

 

General Terms

 

43.This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.

 

44.This Agreement will extend to and be binding upon and inure to the benefit of
the respective heirs, executors, administrators, successors and permitted
assigns, as the case may be, of each Party to this Agreement.

 

45.Neither Party will be liable in damages or have the right to terminate this
Agreement for any delay or default in performance if such delay or default is
caused by conditions beyond its control including, but not limited to Acts of
God, Government restrictions, wars, insurrections, natural disasters, such as
earthquakes, hurricanes or floods and/or any other cause beyond the reasonable
control of the Party whose performance is affected.

 

 

 

 

Notice to Lessee

 

46.NOTICE TO THE LESSEE: This is a lease. You are not buying the Equipment. Do
not sign this Lease before you read it. You are entitled to a completed copy of
this Agreement when you sign it.

 

IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on this 28th
day of August, 2012.

 

Vitacost.com, Inc. (Lessor)       /s/ Jeffrey J. Horowitz   By: Jeffrey J.
Horowitz   Its: Chief Executive Officer       Nutra-Pharma manufacturing Corp.
(Lessee)       /s/ Oscar Ramjeet   By: Oscar Ramjeet   Its: President  

 

Nature's Value, Inc. (Guarantor)       /s/ Oscar Ramjeet   By: Oscar Ramjeet  
Its: President  

 



 

